      Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 1 of 9




William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Madison Avenue, 15th Floor
New York, New York 10017
Phone: (212) 286-1425; Fax: (646) 688-3078

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BEVOLYN DARBY,                                                         :   ECF
Individually and on Behalf of All Other                                :   17 Civ. 5370 (RMB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -against-                                            :
                                                                       :
STERLING HOME CARE, INC., MARK R. ZWERGER, :
MATTHEW G. ANDERSON, MICHELE THOMAS                                    :
EILEEN KILLEEN, and JOHN DOES #1-10,                                   :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

     DECLARATION OF WILLIAM C. RAND IN SUPPORT OF PLAINTIFF’S
  APPLICATION FOR FINAL APPROVAL OF CLASS AND COLLECTIVE ACTION
                           SETTLEMENT


                                               EXHIBIT C

                           TIME AND EXPENSE RECORDS

Dated: New York, New York
       August 20, 2019

                                   By:      William Coudert Rand, Esq.
                                            LAW OFFICE OF WILLIAM COUDERT RAND
                                            Attorney for Plaintiffs,
                                            Individually and on Behalf of All Other Persons
                                            Similarly Situated
                                            501 Fifth Avenue, 15th Floor
                                            New York, New York 10017
                                            Tel: (212) 286-1425; Fax: (646) 688-3078
       Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 2 of 9




William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Fifth Avenue, 15th Floor
New York, New York 10017
(Phone) (212) 286-1425; (Fax)(646) 688-3078

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BEVOLYN DARBY,                                                         :   ECF
Individually and on Behalf of All Other                                :   17 Civ. 5370 (RMB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
         -against-                                                     :
                                                                       :
STERLING HOME CARE, INC., STEVEN B. KATZ and :
JOHN DOES #1-10,                                                       :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                      RAND LAW FIRM TIME AND EXPENSE RECORDS

Date             Hours             Description

6-28-17       4.4
Meeting with client (1.2); drafting declaration (3.2)

7-13-17      2.3
Drafting summons (.5); drafting civil cover sheet (.5); drafting complaint (1.3)

7-14-17       3.1
Drafting complaint (3.1)

7-15-17       4.1
Drafting complaint (3.7); filing summons and complaint and civil cover sheet (.4)

9-21-17      .8
Reviewing Answer and affirmative defenses and reviewing complaint

11-9-17        3.9
Drafting notice of 30-b-6 deposition (.8); Drafting document requests (3.1)

11-10-17        6.0
Call with defense counsel re settlement (.4); drafting request for admissions (3.1); drafting
interrogatories (2.2); serving discovery by email and mail (.3)
     Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 3 of 9




11-14-17     2.4
Researching amended complaint

11-20-17      .8
Emails and call with defense counsel regarding individuals to be sued in Amended Complaint

11-21-17       3.2
Drafting and filing Amended Complaint (2.6); drafting and sending letters to addresses of client
seeking current contact information (.6)

11-22-17      .8
Reviewing notice of deposition served on Plaintiff (.3); call to Darby re deposition (.5)

11-28-17     1.8
Meeting Darby in office to give status update (.7); drafting revised declaration (1.1)

12-5-17         1.0
Call with Defense counsel re settlement (.7); emailing Defense counsel settlement agreement in
similar case to show structure (.3)

12-17-17      3.7
Drafting motion for collective action certification and supporting brief

12-18-17       .5
Call with defense counsel regarding settlement and stipulating to collective action notice

12-19-17       2.1
Drafting stipulated order and notice regarding collective action (1.6); emailing it to defense
counsel with explanation (.1); call and emails with defense counsel re discovery and deadlines to
respond (.4)

1-4-18        1.1
Reviewing and finalizing Order and notice regarding collective action and returning to Defense
counsel (1.1)

1-5-18          .7
Drafting and mailing and emailing Owner liability to individual defendants (.6); email regarding
collective action order and notice (.1)

1-8-18         1.9
Emails with defense counsel and finalizing stipulation and notice and filing (1.6); drafting letter
to judge with courtesy copy (.3)

1-24-18        .6




                                                  2
     Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 4 of 9




Calls with Magistrate’s clerk (.2) and Judge’s Clerk (.1) re status of motion/stipulation re notice
and emails to Defense counsel with status report (.1); emails to defense counsel re discovery and
extending deadline (.2)

1-30-18     1.3
Reviewing Document Requests and interrogatories served on Plaintiff

2-13-18       1.1
Calls and emails with Defense counsel re discovery

3-6-18       .9
Reviewing judge’s revisions and revising notice and sending to defense counsel

3-7-18         .4
Sending notice and list to mailing service for quote (.1); call and email with defense counsel re
list and how created (.3)

4-2-18        .5
Organizing and filing opt-in statements (.5)

4-6-18          4.5
Organizing and filing opt-in statements (.5); calls to opt-ins to leave message to confirm receipt
of opt-in statements (.5); call with Patrick Gayle (.4); call with Kenesha Tomlinson (.3); call with
Alice Thompson (.4); call with Sharon Gray (.3); call with Nandanee Somai (.3); call with
Theresa Obach (.4); call with Marcia Talbert (.2); call with Mareshalee Grant (.3); call with
Beverly Cole (.3) call with Ada Caqsho (.2); call with Andrea Capleton (.4)

4-2-18        1.8
Organizing and filing opt-in statements (.5); Meeting with Theresa Obaah (1.3)

4-6-18        .5
Organizing and filing opt-in statements

4-10-18        7.0
Organizing and filing opt-in statements (.5); calling opt-in plaintiffs to confirm receipt and
explain case (3.1); meeting with Theresa Obaah; (2.1); drafting declaration for Obaah (1.3)

4-11-18       3.4
Meeting with Patrick Gayle (2.2); drafting declarations (1.2)

4-12-18       .5
Organizing and filing opt-in statements

4-16-18       .5
Organizing and filing opt-in statements


                                                  3
     Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 5 of 9




4-18-18       4.1
Meeting with Primrose Scott (2.1); reviewing payroll documents (.7); drafting declaration (1.3)

4-20-18       .9
Organizing and filing opt-in statements (.5); call with potential opt-in who did not want to give
name (.4)

4-25-18       1.3
Organizing and filing Opt-in Forms and calling opt-ins

5-3-18         4.4
Meeting with Ida Wallace and Veronica Wallace (2.3); reviewing paystubs (.5) drafting
declarations (1.6); status conference call with court (.8)

5-4-18        1.2
Organizing and filing Opt-in Forms and calling opt-ins

5-16-18       1.0
Organizing and filing Opt-In Forms and calling opt-ins

5-24-18       .6
Organizing and filing Opt-In Forms and calling opt-ins

5-30-18        .7
Call with Jessica Weston (.5) emailing defense counsel that she is being retaliated against as she
received no work after she joined suit (.2)

5-31-18       .9
Calls and emails with defense counsel re retaliation (.6); call with Weston (.3)

6-1-18       .5
Reviewing and commenting on Defense counsel letter to court re discovery deadline extensions

6-5-18       .4
Reviewing court order re discovery (.1); emails with defense counsel re discovery plan (.3)

6-14-18       1.0
Call and emails with defense counsel regarding discovery schedule (.5); reviewing and
commenting on Defense counsel’s letter to the court (.5)

7-13-18       .5
Call and emails with defense counsel re discovery




                                                 4
     Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 6 of 9




7-19-18       3.1
Reviewing damage spreadsheet from Defense counsel re opt-ins (2.6); call with defense counsel
to ask why formulas are not shown and to request spreadsheet with formulas (.5)

9-7-18         .8
Call with defense counsel regarding potential settlement structures

10-8-18        6.1
Drafting collective and class settlement agreement with blank amounts (5.6); call to defense
counsel to discuss proposed form of agreement (.5)

10-11-18       2.5
Drafting settlement agreement with blanks for amounts (2.4); emailing to defense counsel (.1)

10-22-18     4.2
Reviewing payroll and time records and employment records of Darby

10-26-18       6.8
Reviewing payroll records of Darby (1.4); creating spreadsheet to calculate 24 hour damages
(4.7); emailing spreadsheet to defense counsel and calling defense counsel to explain spreadsheet
(.7)

11-6-18        2.0
Calls with defense counsel (1.3); conference call with Magistrate Fox (.7)

11-9-18          1.8
Reviewing letter spreadsheet related to overtime (.7); emailing 5 employees for documents to
check spreadsheet (.2); reviewing and revising joint letter to court re settlement (.4); call with
client re status and settlement (.5)

11-20-18      6.5
Reviewing payroll of sample employees and comparing to spreadsheet (5.1); reviewing
Defendants’ settlement agreement revisions (1.4)

11-27-18        1.0
Call to Client re Settlement (.5); revising settlement spreadsheet and emailing Defense counsel
revised settlement offer (.5).

12-4-18       .9
Call with Defense counsel re Settlement counteroffer (.4) call to Darby re offer (.5)

12-5-18        .9
Call to Darby re Settlement (.4); revising settlement spreadsheet and emailing Defense counsel
revised settlement offer (.5).




                                                   5
     Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 7 of 9




12-10-18      1.0
Call with Defense counsel re Settlement counteroffer (.5) call to Darby re offer (.5)

12-12-18       2.0
Call to Darby to discuss revised settlement offer (.3); revising spreadsheet and sending revised
settlement offer to defense counsel (.4)

12-13-18      1.7
Calls with Defense counsel re settlement (1.2); reviewing and commenting on letter to
Magistrate seeking extension of discovery deadline (.5)

12-17-18        1.7
Call with Defense counsel re rejection of request for discovery extension and settlement (1.0);
call with client re status of case and settlement (.7)

12-18-18       3.5
Calls with Defense counsel (.8); calls with client (.9); reviewing spreadsheets and
correspondence (1.3); drafting and filing letter to court requesting stay and giving notice of
settlement in principle (.5)

1-10-19       6.4
Reviewing and checking overtime damage calculations of class members (5.2); Creating Exhibit
E using Excel Spreadsheet information (1.2)

1-11-19       3.7
Meeting to go over settlement agreement and evidence with Darby and to get her signature

1-16-19        3.1
Drafting and researching motion for preliminary approval

1-17-19       6.1
Drafting motion for preliminary approval of settlement (4.3); drafting declaration in support of
motion (1.8)

1-18-19        10.4
Drafting and filing motion for preliminary approval of settlement

1-21-19       1.0
Drafting and delivering letter enc. courtesy copy of motion for preliminary approval (.4); filing
corrected cover to Proposed Order (.6)

4-12-19         .9
Creating Adobe of Named Plaintiff spreadsheet for filing (.4); emails and call with defense
counsel (.3); commenting on letter to court (.2)




                                                  6
     Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 8 of 9




4-17-19      2.0
Reviewing spreadsheets and drafting letter to court explaining Exhibit D (1.3); calls with
Defense counsel re letter (.7)

4-19-19       .6
Call with Judge’s clerk (.1); reviewing order approving settlement (.5)

4-29-19       1.4
Reviewing notice to class and revising and returning with comments (.7); reminding defendant of
CAFA notice and asking for confirmation notice sent (.2) sending defendant law re CAFA notice
(.5)

5-21-19        .6
Call with class members re claims and damages and settlement

5-23-19       .5
Call with Ms. Phills-Capleton re claims and damages and settlement

5-28-19         2.5
Call with Sophia chambers re claims and why not in settlement (.5); call with Veta Robinson
(.5); call with Alexis Walker re settlement amounts and calculation (.3); calls with Loretta
Williams re claims and why not included in settlement (.4); emails with defense counsel (.3) call
with Lileith Lewis regarding claims (.5)

6-13-19       .4
Call with Yocata Lizardo re settlement

6-14-19        1.3
Calls with Ida Wallace (.5) Veronica Wallace (.3) and Janet Dominguez (.5) re settlement

6-17-19        .6
Call with Ines Forbes re settlement (.3); call with Hope Dunkley re settlement (.3)

6-19-19       .4
Call with Agnes Bannerman re settlement

8-11-19       2.7
Drafting Motion/Brief in support of settlement agreement

8-12-19      6.2
Researching Motion/Brief in support of settlement agreement

8-13-19       6.7
Drafting Motion/Brief in support of settlement agreement




                                                 7
        Case 1:17-cv-05370-RMB-KNF Document 63-3 Filed 08/20/19 Page 9 of 9




8-14-19       7.1
Drafting Motion/Brief in support of settlement agreement

8-15-19        5.5
Revising motion/Brief in support of Final Approval and sending to defense counsel (4.2);
drafting spreadsheet showing settlement amounts of each person who did not receive mailed
notice and two opt-out persons and showing total amount (1.3)

8-16-19        1.7
Reviewing Administrator declaration (.3); reviewing settlement agreement (.3); making
comments to Administrator declaration and sending to Defense counsel (.3); reviewing defense
counsel’s declaration and providing comments (.3); drafting and filing letter to judge and getting
consent form Defense counsel and filing (.5)

8-18-19       2.1
Revising motion/Brief in support of final approval

8-19-19         4.8
Revising motion/brief in support of final; approval and sending to Defense counsel for review
(1.7); drafting Rand Declaration in support of final settlement (3.1)

8-20-19        4.6
Finalizing and filing motion for final approval

Total          214.9

Expenses                                            $1,526.40
Complaint Filing                             $400
Complaint Service                            $65
Notice Mailing                               $1,036.40
Hand Delivery of Motion Papers 1-22-18       $25




                                                  8
